Name: 93/251/EEC: Commission Decision of 20 April 1993 approving the additional varietal conversion programme for hops submitted by the Kingdom of Belgium under Council Regulation (EEC) No 2997/87 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  plant product;  Europe
 Date Published: 1993-05-11

 Avis juridique important|31993D025193/251/EEC: Commission Decision of 20 April 1993 approving the additional varietal conversion programme for hops submitted by the Kingdom of Belgium under Council Regulation (EEC) No 2997/87 (Only the French and Dutch texts are authentic) Official Journal L 115 , 11/05/1993 P. 0028COMMISSION DECISION of 20 April 1993 approving the additional varietal conversion programme for hops submitted by the Kingdom of Belgium under Council Regulation (EEC) No 2997/87 (Only the French and Dutch texts are authentic)(93/251/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EEC) No 3338/92 (2), and in particular Article 2 (5) thereof, Having regard to Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (3), as last amended by Regulation (EEC) No 718/93 (4), and in particular Article 3 thereof, Whereas the Kingdom of Belgium transmitted to the Commission on 10 March 1988 a varietal conversion programme for the hops sector in accordance with Article 2 (5) of Regulation (EEC) No 2997/87; whereas this programme, as amended on 26 July 1988, was approved in Commission Decision 88/606/EEC (5); whereas this programme after being amended three times by Decisions 89/480/EEC (6), 91/94/EEC (7) and 92/149/EEC (8) respectively, was closed on 31 December 1992; Whereas on 29 December 1992 the Kingdom of Belgium transmitted to the Commission an additional varietal conversion programme which differs from the previous programme in that it includes a new, recently recognized, producer group, the inclusion of new areas and a maore market orientation towards super-alpha varieties which are better suited to market requirements, pursuant to Article 1 (2) of Regulation (EEC) No 3889/87; Whereas this additional programme is in line with the objectives pursued by that Regulation and contains the information required under Article 2 of Regulation (EEC) No 3889/87; Whereas the special aid for varietal conversion may also be granted for areas under other varieties where these are present on land essentially given over to bitter varieties under a conversion plan; Whereas the financial contribution charged to the national budget complies with the ceiling specified in Article 2 (2) of Regulation (EEC) No 2997/87; whereas the actual costs referred to in Article 2 (2) of Regulation (EEC) No 2997/87 may include factors for assessing the net loss of income resulting from the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income suffered from the date of adoption of Regulation (EEC) No 2997/87 may be introduced into the calculation of the actual costs; whereas, as a result, the financial contribution by the Member State to the varietal conversion programme will have to be adjusted; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The varietal conversion programme for the hop sector submitted under Regulation (EEC) No 2997/87 by the Kingdom of Belgium on 29 December 1992 is hereby approved. The main features of that programme are set out in the Annex. Article 2 The Kingdom of Belgium shall inform the Commission of the progress of the programme every six months. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 20 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 336, 20. 11. 1992, p. 3. (3) OJ No L 365, 24. 12. 1987, p. 41. (4) OJ No L 74, 27. 3. 1993, p. 46. (5) OJ No L 334, 6. 12. 1988, p. 26. (6) OJ No L 234, 11. 8. 1989, p. 52. (7) OJ No L 50, 23. 2. 1991, p. 28. (8) OJ No L 61, 6. 3. 1992, p. 31. ANNEX 1. List of producer groups covered by the programme - Pacohop SV, - De Poperingse Hopproducenten Vereniging, - De Nieuwe Hoptelersbelangengroep (NHBG). The first two groups are represented by Febelhop (Association of producer groups). 2. Duration of the programme From 1993 to 1994. The last plantings must be made before 31 December 1994. 3. Area covered by the programme - Pacohop SV: 13,6165 ha - De Poperingse Hopproducenten Vereniging: 80,7302 ha - De Nieuwe Hoptelersbelangengroep: 31,6115 ha Total: 124,6582 ha 4. Varieties to be converted to and the areas involved Aromatic varieties Hallertauer: 3,7438 ha Hersbrucker Spaet: 0,7337 ha Total: 4,4775 ha 'Super-alpha' varieties (1) Yeoman: 1,8622 ha Target: 101,6580 ha Nugget: 4,8470 ha Magnum: 11,8135 ha Total: 120,1807 ha (1) Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.